Appeal Ordered Withdrawn and Opinion issued April 26, 2000




                                             In The

                                  Court xxf Appeals
                        Jfftftlj Btstritt of ®zm& at Dallas
                                     No. 05-99-00396-CR
                                     No. 05-99-00397-CR



                                MANUEL GOMEZ, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 199th District Court
                                     Collin County, Texas
                     Trial Court Cause No. 199-80252-98 & 199-80253-98



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                     Fifth Court of Appeals
                                   Case Attorney Address List
                                                                                   Page:    1
                                                                     Date Printed: 04/26/2000


                 Case Number: 05-99-00397-CR         Date Filed: 03/09/1999


Style: Gomez, Manuel
      v.

      The State of Texas


Trial Judge:          Dry, Robert T.
Trial Court Reporter:        Vacera, Sheri
Trial Court:          199TH DISTRICT COURT Trial County: COLLIN

APP   W. Craig Barlow
      ATT 001758555
      Attorney at Law
      435 North Central Expressway
      Richardson, TX 75080
      Phone 972/231-3330
      Fax 972/231-3351


STA   Tom O'Connell
      ATT 015181000
      Criminal District Attorney
      Collin County Courthouse
      210 S. McDonald Street, Suite 324
      McKinney, TX 75069
      Phone 972/548-4323
      Fax 972/542-3052